Citation Nr: 9927421	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-05 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to January 
1984.

This appeal arose from a November 1992 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for DJD 
of the low back.  In November 1993, the veteran testified at 
a personal hearing; in January 1994, the hearing officer 
issued a decision which continued the denial.  In October 
1997, this issue was remanded by the Board of Veterans' 
Appeals (Board) for additional development.  In November 
1997, the RO issued a rating action which continued to deny 
the requested benefit.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from DJD of the low back which can be related to 
his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for DJD of the low back.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

The veteran's service medical records indicate that he was 
seen for muscle spasms in the low back on two occasions in 
March 1967.  In August 1968, he reported with complaints of a 
backache after lifting ammunition.  The diagnosis was muscle 
strain right lumbar region. On March 1, 1971, he again 
reported suffering sharp back pain following heavy lifting.  
The impression was muscle strain.  Examinations conducted on 
May 6, 1973, July 23, 1974 and September 26, 1979 were 
negative for back pain.  On March 3, 1982, he complained of 
low back pain for the past three to four days after getting 
out of bed.  He reported a history of low back pain for the 
past four years.  The examiner noted that his pelvis seemed 
to be tilted to the left.  He also had decreased range of 
motion.  The impression was questionable DJD and muscle 
strain.  At the time of his January 1984 retirement 
examination he reported recurrent low back pain.  

VA examined the veteran in March 1984.  He indicated that he 
had had back pain ever since an injury in 1966.  He stated 
that he could not lift any heavy objects.  The objective 
examination found tenderness across the mid-lumbar spine and 
on sideways movement.  The orthopedic examination noted full 
range of motion with some paravertebral muscle spasms.  There 
was some tenderness at the L5-S1 level which was worse on 
hyperextension.  There was no sciatic notch tenderness.  
Straight leg raises were negative to 90 degrees bilaterally.  
An x-ray displayed some irregularity at the facet joints of 
L4-5 on the AP view and possibly some narrowing of the L5-S1 
disc space posteriorly on the left.

A June 1988 Worker's Compensation form noted that the veteran 
would experience back pain with repeated heavy lifting at 
work.  This pain had been present for months; it would 
usually clear spontaneously.  His back was tender over the 
L5-S1 area.  The assessment was back pain.  His condition 
improved by July 29, 1988.

A treatment record from March 7, 1991 noted that the veteran 
had had complaints of low back pain since a 1972 motor 
vehicle accident.  He was able to touch his toes with his 
knees flexed.  No radicular component was present; rather, he 
described a steady ache in the back.  An x-ray showed mild to 
moderate degenerative changes in the lumbar spine; slight 
anterior wedging of the T12 and L1 vertebra; and a pars 
defect at L5.  There was no evidence of spondylolisthesis.

The veteran testified at a personal hearing in November 1993.  
He stated that he had originally injured his back in service 
in 1967.  He did not know if he had re-injured it at the time 
of the 1972 motor vehicle accident, but he felt that his 
abnormal gait resulting from those injuries could have 
aggravated his back condition.  He reported that he had had 
continuous back pain ever since his discharge.

VA examined the veteran in March 1994.  He stated that he had 
sprained his back many times since the original injury in 
1967.  He reported that he now has back pain when he tries to 
bend; this pain does not radiate.  The objective examination 
found that his lumbar muscles were normal, without evidence 
of spasm.  Forward flexion was to 70 degrees; extension was 
to 10 degrees; rotation was to 20 degrees bilaterally; and 
lateral flexion was to 15 degrees bilaterally.  He described 
pain at the distal limit of all ranges of motion of the 
lumbar spine.  An x-ray showed Grade I spondylolisthesis at 
L5-S1 and mild compression deformity at T12 and L1.  The 
diagnoses were spondylolisthesis L5-S1 and mild compression 
deformity T12 and L1.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence shows that the veteran is 
currently diagnosed with DJD of the lumbar spine.  However, 
there is no indication that this disorder was present in 
service or to a compensable degree within one year of his 
separation.  Moreover, there is no objective evidence of link 
or relationship between this DJD and his service-connected 
low back strain.  There is no competent opinion of an 
etiological relationship between these two disorders, nor is 
there an opinion suggesting that his service-connected low 
back strain has aggravated his DJD of the lumbar spine.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  While the veteran 
has expressed his opinion that his service-connected low back 
strain and his lumbar DJD are somehow related, he is not 
competent, as a layperson, to render an opinion as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for DJD of the low back is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

